--------------------------------------------------------------------------------

EXHIBIT 10.21(a)
 
Authorization ID: SUL777
FS-2700-5b(v. 12/2015)
Contact ID: SUL1019
OMB No. 0596-0082
Expiration Date: 04/29/2056
 
Use Code: 161
 



U.S. DEPARTMENT OF AGRICULTURE
FOREST SERVICE


SKI AREA TERM SPECIAL USE PERMIT
AUTHORITY: Ski Area Permit Act of 1986


City and County of Denver, Winter Park Recreational Association (WPRA), as
Agent.  P.O. Box 36, Winter Park, CO 80482.


Winter Park Recreational Association (the holder) is authorized to use and
occupy National Forest System (NFS) lands on the Arapaho National Forest,
subject to the terms and conditions of this term special use permit (the
permit).


This permit covers 7,555 acres in portions of sections 3-5, 8-10, 14-17, 20-23,
26-29, 32, 33 in T.2S.,R.75 W., 6th P.M. (the permit area), as shown on the map
attached as Appendix A.  This permit is issued for the purpose of: Operating,
maintaining, and constructing, as defined the Master Development plan, a
four-season resort.


Improvements authorized in the permit area are listed in Appendix B.
Services authorized in the permit area are listed in Appendix C.
Inventory of Ski Area Water Facilities and Original Water Rights are listed in
Appendix D.
Environmental Site Report is listed in Appendix E.


TERMS AND CONDITIONS


I.   GENERAL TERMS


A.   AUTHORITY.  This permit is issued pursuant to the National Forest Ski Area
Permit Act of 1986, 16 U.S.C. 497b, and
36 CFR Part 251, Subpart B, as amended, and is subject to their provisions.


B.   AUTHORIZED OFFICER.  The authorized officer is the Forest Supervisor or a
subordinate officer with delegated authority.


C.   TERM.  This permit shall expire at midnight on April 29, 2056, 40 years
from the date of issuance.  Expiration of this permit shall not require notice,
a decision document, or any environmental analysis or other documentation.


D.  CONTINUATION OF USE AND OCCUPANCY. Upon expiration of this permit, the use
and occupancy authorized by this permit may not continue unless a new permit is
issued.  The authorized officer may prescribe new terms and conditions when a
new permit is issued.  Prior to expiration of this permit, the holder may apply
for a new permit that would renew the use and occupancy authorized by this
permit.  Applications for a new permit must be submitted at least one year prior
to expiration of this permit.  Continuation of the use and occupancy authorized
by this permit shall be at the sole discretion of the authorized officer.  At a
minimum, before issuing a new permit, the authorized officer shall ensure that
(1) the use and occupancy to be authorized by the new permit is consistent with
the standards and guidelines in the applicable land management plan; (2) the
type of use and occupancy to be authorized by the new permit is the same type of
use and occupancy authorized by this permit; and (3) the holder is in compliance
with all of the terms of this permit.


E.   AMENDMENT


1.  This permit may be amended in whole or in part by the Forest Service when,
at the discretion of the authorized officer, such action is deemed necessary or
desirable to incorporate new terms that are required by law, regulation, the
applicable land management plan, or projects and activities implementing a land
management plan pursuant to 36 CFR Part 218.


2.  At the sole discretion of the authorized officer, this permit may be amended
to remove authorization to use any NFS lands not specifically covered in the
master development plan for this permit or not needed for the use and occupancy
authorized by this permit.
 
1

--------------------------------------------------------------------------------

3.  The holder may apply for an amendment to this permit to cover new or changed
uses or areas.  In approving or denying an amendment, the authorized officer
shall consider, in addition to the requirements in applicable laws and
regulations, the findings or recommendations of other affected agencies and
whether the new or changed use or area can be accommodated by an amendment to
this permit, or whether a new permit should be issued.


F.   COMPLIANCE WITH LAWS, REGULATIONS, AND OTHER LEGAL REQUIREMENTS.  In
exercising the privileges granted by this permit, the holder shall comply with
all present and future federal laws and regulations and all present and future
state, county, and municipal laws, regulations, and other legal requirements
that apply to the permit area, to the extent they do not conflict with federal
law, regulation, or policy.  The Forest Service assumes no responsibility for
enforcing laws, regulations, and other legal requirements that fall under the
jurisdiction of other governmental entities.


G.   NON-EXCLUSIVE USE.  The use and occupancy authorized by this permit are not
exclusive.  The Forest Service reserves the right of access to the permit area,
including a continuing right of physical entry to the permit area for
inspection, monitoring, or any other purpose consistent with any right or
obligation of the United States under any law or regulation.  The Forest Service
reserves the right to allow others to use the permit area in any way that is not
inconsistent with the holder’s rights and privileges under this permit, after
consultation with all parties involved.  Except for any restrictions that the
holder and the authorized officer agree are necessary to protect the
installation and operation of authorized improvements, the permit area shall
remain open to the public for all lawful purposes.


H.   ASSIGNABILITY.  This permit is not assignable or transferable.


I.   TRANSFER OF TITLE TO THE IMPROVEMENTS


1.  Notification of Transfer.  The holder shall notify the authorized officer
when a transfer of title to all or part of the improvements is planned.


2.  Transfer of Title.  Any transfer of title to the improvements covered by
this permit shall result in termination of the permit.  The party who acquires
title to the improvements must submit an application for a permit.  The Forest
Service is not obligated to issue a new permit to the party who acquires title
to the improvements.  The authorized officer shall determine that the applicant
meets requirements under applicable federal regulations.


J.   CHANGE IN CONTROL OF THE BUSINESS ENTITY


1.  Notification of Change in Control. The holder shall notify the authorized
officer when a change in control of the business entity that holds this permit
is planned.


a.  In the case of a corporation, control is an interest, beneficial or
otherwise, of sufficient outstanding voting securities or capital of the
business so as to permit the exercise of managerial authority over the actions
and operations of the corporation or election of a majority of the board of
directors of the corporation.


b.  In the case of a partnership, limited partnership, joint venture, or
individual entrepreneurship, control is a beneficial ownership of or interest in
the entity or its capital so as to permit the exercise of managerial authority
over the actions and operations of the entity.


c.  In other circumstances, control is any arrangement under which a third party
has the ability to exercise management authority over the actions or operations
of the business.


2.  Effect of Change in Control.  Any change in control of the business entity
as defined in clause J.1 shall result in termination of this permit.  The party
acquiring control must submit an application for a special use permit.  The
Forest Service is not obligated to issue a new permit to the party who acquires
control.  The authorized officer shall determine whether the applicant meets the
requirements established by applicable federal regulations.
 
II.   IMPROVEMENTS


A.   LIMITATIONS ON USE.  Nothing in this permit gives or implies permission to
build or maintain any structure or facility or to conduct any activity unless
specifically authorized by this permit.  Any use not specifically authorized by
this permit must be proposed in accordance with 36 CFR 251.54.  Approval of such
a proposal through issuance of a new permit or permit amendment is at the sole
discretion of the authorized officer.
 
2

--------------------------------------------------------------------------------

B.   PLANS.  All plans for development, layout, construction, reconstruction, or
alteration of improvements in the permit area, as well as revisions to those
plans, must be prepared by a licensed engineer, architect, landscape architect,
or other qualified professional acceptable to the authorized officer.  These
plans and plan revisions must have written approval from the authorized officer
before they are implemented.  The authorized officer may require the holder to
furnish as-built plans, maps, or surveys upon completion of the work.


C.   MASTER DEVELOPMENT PLAN.  The holder shall prepare and maintain, in a form
acceptable to the Forest Service, a master development plan (MDP) encompassing
the entire four-season resort presently envisioned for development in connection
with the NFS lands authorized by this permit.  The MDP should encompass all NFS
lands authorized for use by this permit.  For planning purposes, a capacity for
the ski area measured in people-at-one time shall be established in the MDP. 
Upon acceptance by the authorized officer, the MDP shall become a part of this
permit.  Overall development at the ski area authorized by the permit shall not
exceed the capacity established in the MDP, and additional construction beyond
maintenance of existing improvements at the ski area covered by this permit
shall not be authorized without amendment of the MDP and without the requisite
environmental analysis and documentation needed to support that additional
construction or development under the National Environmental Policy Act (NEPA). 
The holder shall propose any changes to the MDP in a form acceptable to the
Forest Service and shall submit the proposed changes to the authorized officer. 
Once accepted, the revised MDP shall become a part of this permit.  Acceptance
of the original or revised MDP by the authorized officer does not authorize new
development or uses.  The authorized officer’s acceptance of the original or
revised MDP does not constitute approval of its contents or provide any
assurance that any particular item in the original or revised MDP will be
authorized by the Forest Service or constructed by the holder.  No rights or
obligations of the holder or the Forest Service are determined by the authorized
officer’s acceptance of the original or revised MDP, nor do any legal
consequences, including the requirement to conduct environmental analysis under
NEPA, flow from the authorized officer’s acceptance of the original or revised
MDP.


D.   SITE DEVELOPMENT SCHEDULE.  The holder and the Forest Service jointly shall
prepare a site development schedule, which shall become part of this permit,
before any construction occurs in the permit area.  The site development
schedule shall list improvements in the master development plan and any
amendments to the plan in order of priority, the starting date for their
construction, and the due date for their completion.  All required plans and
specifications for improvements included in the site development schedule shall
be properly certified and submitted to the authorized officer at least 45 days
before the starting date for their construction.  The holder may accelerate the
scheduled date for completion of any improvement, as long as the other scheduled
improvements are completed on time and to the satisfaction of the authorized
officer.  Any other changes to the site development schedule must have prior
written approval from the authorized officer.  Pursuant to clause IV.L, the
authorized officer may require a performance bond for improvements constructed
under a site development schedule. 


E.  ROPEWAY PLANS AND SPECIFICATIONS.  All plans for uphill equipment and
infrastructure shall be properly certified as being in accordance with the
American National Standard Institute (ANSI)’s Standard Safety Requirements for
Aerial Passenger Tramways (ANSI B77.1 or B77.2).  A complete set of drawings,
specifications, and records for each lift shall be maintained by the holder and
shall be made available to the Forest Service upon request.  These plans,
drawings, specifications, and records shall be retained by the holder and kept
available for review for 3 years after removal of the uphill equipment and
infrastructure from NFS lands.
 
III.   OPERATIONS


A.   OPERATING PLAN The holder shall prepare and annually revise by November 1st
a winter operating plan and by May 1st a summer operating plan.  The operating
plan shall be prepared in consultation with the authorized officer or the
authorized officer’s designated representative and shall cover all operations
authorized by this permit. The operating plan shall outline steps the holder's
will take to protect public health and safety and the environment and shall
include sufficient detail and standards to enable the Forest Service to monitor
the holder’s operations for compliance with the terms and conditions of this
permit.  The operating plan shall be submitted by the holder and approved by the
authorized officer or the authorized officer’s designated representative prior
to commencement of operations and shall be attached to this permit as an
appendix.  The authorized officer may require an annual meeting with the holder
to discuss the terms and conditions of the permit or operating plan, annual use
reports, or other concerns either party may have.
A ski area operating plan must address:



1. Ski patrol and first aid.

2. Communications.

3. Signage.

4. Inspections that the holder must obtain.

5. Erosion control.

6. Accident reporting.

7. Avalanche control, including use of military artillery, if applicable.

8. Search and rescue.

9. Boundary management.

10. Vegetation management.

 
3

--------------------------------------------------------------------------------

11. Designation of representatives.

12. Trail routes for Nordic skiing, if applicable.

13. Explosives magazine security, if applicable.

14. Procedures for reporting of child abuse, if applicable.

15. Procedures for background checks for employees who supervise children, if
applicable.

16. Operation of aerial adventure courses or other summer use facility, if
applicable.

17. Performance bond for construction projects and amount of bond, if
applicable.

18. Submission of annual use reports.



B.   PERIOD OF USE.  The use and occupancy authorized by this permit shall be in
normal operation at least 160 days each year or season.  Failure of the holder
to exercise this minimum use may result in revocation of this permit under
clause VII.A.


C.   RESPONSIBILITY FOR DAY-TO-DAY ACTIVITIES.  As a general rule, the holder
itself or through its operator as described in Clause III.D.2, shall conduct the
day-to-day activities authorized by this permit.  A limited amount of activities
may be conducted by a party other than the holder, but only with prior written
approval of the authorized officer.  The holder shall continue to be responsible
for compliance with all the terms of this permit.


D.   LEASING


1. In General. Subject to Clause III.C, the holder may lease authorized
concessions and improvements owned by the holder that are located within the
permit area with the prior written approval of the authorized officer.  The
Forest Service reserves the right to disapprove these leases.  The holder shall
remain responsible for compliance of the leased concessions and improvements
with all the terms and conditions of this permit.
2.  Lease for Ski Area Operations.  Pursuant to clause III.D.1, the authorized
officer has approved a lease between the holder and Intrawest\Winter Park
Operations Corporation (Intrawest) for operation of the authorized improvements
(the lease) under the terms of this permit.  Intrawest is executing this permit
in the capacity of a lessee under the lease, rather than as a holder. Intrawest
is subject to all obligations in sections III, IV, V, and VI and clauses
VII.A.1, VII.A.2, VII.C, and VII.G, and is also bound to comply with all terms
of the lease in operating the authorized improvements.  In signing this permit,
except as otherwise specifically provided herein, Intrawest is not acquiring any
rights or privileges under this permit.  This clause and Intrawest’s execution
of this permit shall not (a) create, enlarge, diminish, or otherwise affect any
right or obligation of Intrawest or the holder under the lease or any other
agreement or (b) in any way affect the rights of the holder to terminate the
lease.


E.   CONDITION OF OPERATIONS.  The holder shall maintain the authorized
improvements and permit area to standards of repair, orderliness, neatness,
sanitation, and safety acceptable to the authorized officer and consistent with
other provisions of this permit.  Standards are subject to periodic change by
the authorized officer.  The holder shall comply with inspection requirements
deemed appropriate by the authorized officer.


F.   FOREST SERVICE MONITORING.  The Forest Service shall monitor the holder's
operations and reserves the right to inspect the permitted facilities and
improvements at any time for compliance with the terms of this permit.  The
obligations of the holder under this permit are not contingent upon any duty of
the Forest Service to inspect the premises.  A failure by the Forest Service or
other governmental officials to inspect is not a defense to noncompliance with
any of the terms and conditions of this permit.


G.   REMOVAL AND PLANTING OF VEGETATION.  This permit does not authorize the
cutting of timber or other vegetation.  Trees or shrubbery may be removed or
destroyed only after the authorized officer or the authorized officer's
designated representative has approved in writing and marked or otherwise
identified what may be removed or destroyed.  Timber cut or destroyed shall be
paid for at current stumpage rates for similar timber in the Arapaho National
Forest.  The Forest Service reserves the right to dispose of the merchantable
timber to those other than the holder at no stumpage cost to the holder. 
Unmerchantable material shall be disposed of as directed by the authorized
officer.  Trees, shrubs, and other plants may be planted within the permit area
with prior written approval of the authorized officer.


H.   SIGNAGE.  Signage posted on NFS lands must have prior written approval of
the authorized officer.


I.   REFUSE DISPOSAL.  The holder shall comply with all applicable federal,
state, and local requirements related to the disposal of refuse resulting from
the use and occupancy authorized by this permit. 


J.   SANITATION.  The operation and maintenance of all sanitation, food service,
and water-supply methods, systems, and facilities shall comply with applicable
standards set by state and local health departments.
 
4

--------------------------------------------------------------------------------

K.   DRINKING WATER SYSTEM.  The holder, as the water supplier and owner or
operator of the drinking water system for the facilities authorized by this
permit, is responsible for compliance with all applicable federal, state, and
local drinking water laws and regulations governing operation and maintenance of
a public drinking water system, including but not limited to developing,
operating, and maintaining the system and conducting drinking water testing and
taking appropriate corrective and follow-up actions in accordance with federal,
state, and any other applicable requirements.  For purposes of this permit,
public water systems are defined in accordance with the Safe Drinking Water Act,
as amended (42 U.S.C. 300f et seq.), and the National Primary Drinking Water
Regulations, 40 CFR Part 141, or state regulations, if more stringent.  The
holder shall retain all drinking water system records as required by applicable
laws and regulations.  The holder agrees to make the records available to the
Forest Service and to any other regulatory agency authorized to review Forest
Service activities.


L. ROPEWAY INSPECTIONS.
The holder at its expense shall have all passenger ropeways inspected by a
qualified engineer or ropeway specialist before commencement of operations each
year.  The holder shall have the inspection documented in a report that is
certified by the qualified engineer or ropeway specialist and that contains the
following statement:


This is a report of the audiovisual field survey of WPRA’s passenger ropeways on
National Forest System lands per ANSI B77.1 or B77.2.  The survey has been
performed in accordance with the general inspection provisions of ANSI B77.1 or
B77.2 as interpreted by Accredited Standards Committee (ASC) B77.  This survey
is not intended to provide engineering information, advice, or consultation to
WPRA beyond that required by the general inspection provisions of ANSI B77.1 or
B77.2 as interpreted by ASC B77.


Inspections shall be made in accordance with the current edition of ANSI B77.1
or B77.2.  The most current edition of ANSI B77.1 or B77.2 becomes effective 1
year from the ANSI Board of Standards Review approval date.  A certificate of
inspection, signed by an officer of the holder's company, attesting to the
adequacy and safety of the installations and equipment authorized by this permit
for public use shall be received by the Forest Service prior to commencement of
operations each year.  At a minimum, the certificate of inspection shall state:


Pursuant to WPRA’s permit for passenger ropeways, WPRA has had an inspection of
the passenger ropeways performed to determine their compliance with ANSI B77.1
or B77.2.  WPRA has received the results of that inspection and has made and
documented corrections of all deficiencies noted in the inspection report.  The
passenger ropeways authorized by WPRA’s permit are ready for public use.


M.   HOLDER’S REPRESENTATIVE.  The holder or the holder’s designated
representative shall be within the permit area at all times when the facilities
are open to the public.  The holder shall notify the authorized officer in
writing who the holder’s representative will be.


N.   NONDISCRIMINATION


1.  The holder and its employees shall not discriminate against any person on
the basis of race, color, sex (in educational and training programs), national
origin, age, or disability or by curtailing or refusing to furnish
accommodations, facilities, services, or use privileges offered to the public
generally.  In addition, the holder and its employees shall comply with the
provisions of Title VI of the Civil Rights Act of 1964 as amended, Section 504
of the Rehabilitation Act of 1973, as amended, Title IX of the Education
Amendments of 1972, as amended, and the Age Discrimination Act of 1975, as
amended.


2.  The holder shall include and require compliance with the above
nondiscrimination provisions in any third-party agreement made with respect to
the operations authorized under this permit.


3.  The Forest Service shall furnish signs setting forth this policy of
nondiscrimination.  These signs shall be conspicuously displayed at the public
entrance to the premises and at other exterior or interior locations, as
directed by the Forest Service.


4.  The Forest Service shall have the right to enforce the foregoing
nondiscrimination provisions by suit for specific performance or by any other
available remedy under the laws of the United States or the state in which the
violation occurs.


O.   EQUAL ACCESS TO FEDERAL PROGRAMS.  In addition to the above
nondiscrimination policy, the holder agrees to insure that its programs and
activities are open to the general public on an equal basis and without regard
to any non-merit factor.


P.   PROHIBITION OF TIME-SHARE ARRANGEMENTS.  No commercial lodging facilities
on NFS lands authorized under this permit shall be operated under a time-share
or interval-ownership arrangement.  All authorized commercial lodging facilities
on NFS lands, except for employee housing authorized pursuant to Forest Service
Manual 2341.5, shall be made available to the general public on a short-term
rental basis.
 
5

--------------------------------------------------------------------------------

Q.   LIQUOR SALES. The sale of liquor or beer and wine is allowed in the permit
area contingent upon a valid State license.  However, if in the judgment of the
authorized officer undesirable conditions develop as a result of this privilege,
the sale of liquor or beer and wine shall cease.  The holder shall be informed
in writing by the authorized officer if the sale of liquor or beer and wine must
cease.


R.   GAMBLING.  Gambling and gambling machines and devices are prohibited on NFS
lands, regardless of whether they are lawful under state or local law.


IV.   RIGHTS AND LIABILITIES


A.   LEGAL EFFECT OF THE PERMIT.  This permit, which is revocable and
terminable, is not a contract or a lease, but rather a federal license.  The
benefits and requirements conferred by this permit are reviewable solely under
the procedures set forth in 36 CFR Part 214, and 5 U.S.C. 704.  This permit does
not constitute a contract for purposes of the Contract Disputes Act, 41 U.S.C.
601.  The permit is not real property, does not convey any interest in real
property, and may not be used as collateral for a loan.  


B.   VALID OUTSTANDING RIGHTS.  This permit is subject to all valid outstanding
rights.  Valid outstanding rights include those derived under mining and mineral
leasing laws of the United States.  The United States is not liable to the
holder for the exercise of any such right.


C.   ABSENCE OF THIRD-PARTY BENEFICIARY RIGHTS.  The parties to this permit do
not intend to confer any rights on any third party as a beneficiary under this
permit.


D.  NO WARRANTY OF ACCESS, SITE SUITABLITY, OR SERVICES.   This permit
authorizes the use and occupancy of National Forest System lands by the holder
for the purposes identified in this permit.  The Forest Service does not make
any express or implied warranty of access to the permit area, of the suitability
of the site for the permitted uses, or for the furnishing of road maintenance,
water, fire protection, or any other such service by a government agency,
utility, association, or individual.


E.   RISK OF LOSS.  The holder assumes all risk of loss to the authorized
improvements and all risk of loss of use and occupancy of the permit area, in
whole or in part, due to public health and safety or environmental hazards. 
Loss to the authorized improvements and of use and occupancy of the permit area
may result from but is not limited to theft, vandalism, fire and any
fire-fighting activities (including prescribed burns), environmental
contamination, avalanches, rising waters, winds, falling limbs or trees, and
other forces of nature.  If authorized improvements in the permit area are
destroyed or substantially damaged, the authorized officer shall conduct an
analysis to determine whether the improvements can be safely occupied in the
future and whether rebuilding should be allowed.  If rebuilding is not allowed,
the permit shall terminate. If the authorized officer determines that the permit
area cannot be safely occupied due to a public health or safety or environmental
hazard, the permit shall terminate. Termination under this clause does not
constitute revocation for specific and compelling reasons in the public interest
under clause VII.B and shall not give rise to any claim for damages, including
lost profits and the value of the improvements, by the holder against the Forest
Service.


F.  WATER FACILITIES AND WATER RIGHTS


“Used primarily for operation of the ski area” in relation to a water facility
or water right means that the water facility or water right provides
significantly more water for operation of the permitted portion of the ski area
than any other use.


“Sufficient quantity of water to operate the ski area” means that under typical
conditions, taking into account fluctuations in utilization of the authorized
improvements, fluctuations in weather and climate, changes in technology, and
other factors deemed appropriate by the holder’s qualified hydrologist or
licensed engineer, the holder has sufficient water rights or access to a
sufficient quantity of water to operate the permitted facilities, and to provide
for the associated activities authorized under the ski area permit in accordance
with the approved operating plan.


1. Water Facilities.
a. The term “water facility” means a facility located on NFS lands that diverts
withdraws, stores, or distributes water, such as a diversion, ditch, pipeline,
reservoir, well, tank, impoundment structure, or similar facility or feature.


b. The term “ski area water facility” means any water facility on NFS lands that
is authorized by this permit and used primarily for operation of the ski area
authorized by this permit (hereinafter “ski area”).


c. The authorized officer may place conditions, as necessary to protect public
property, public safety, cultural resources, and natural resources on NFS lands,
on the installation, operation, maintenance, and removal of any water facility,
but only in accordance with applicable law. This clause D-30 does not expand or
contract the agency’s authority to place conditions on the installation,
operation, maintenance, and removal of water facilities at issuance or
reissuance of the permit, throughout the permit term, or otherwise. The holder
must comply with present and future laws, regulations, and other legal
requirements in accordance with section I of this permit.
 
6

--------------------------------------------------------------------------------

d. Only ski area water facilities may be authorized by this permit.


e. If due to a change (e.g., due to a change in the ownership of the water
facility or the associated water rights or a change in the beneficial use,
location, or season of use of the water) a ski area water facility will
primarily be used for purposes other than operation of the ski area, the
authorization for that ski area water facility under this permit shall
terminate. Unless the holder has a valid existing right for the water facility
to be situated on NFS lands, the holder must obtain a separate special use
authorization to operate that water facility or to develop any new water
facility on NFS lands that is used primarily for purposes other than operation
of the ski area. When such facilities continue to support approved ski area
operations at any time of year, the separate special use authorization for these
water facilities shall not contain any possessory interest policy based on FSM
2541.32, paragraph 2 (or similar clauses), any waiver provision, or any power of
attorney provision. Unless the holder has a valid existing right for the water
facility to be situated on NFS lands, if the holder does not obtain a separate
special use authorization for these water facilities, the holder shall remove
them from NFS lands.


2. Water Rights. The term “water right” as used below means a right to use water
that is recognized under state law under the prior appropriation doctrine. This
permit does not confer any water rights.


3. Acquisition and Maintenance of Water Rights.


a. Terms.


(1) The term “ski area water right” means any water right for use of water from
a point of diversion on NFS lands, either inside or outside the permit boundary,
that is primarily for operation of the ski area.


(2) The term “original water right” means any existing or new ski area water
right with a point of diversion that was or is, at all times during its use,
located within the permit boundary for this ski area and originally established
under state law through an application for a decree to state water court,
permitting, beneficial use, or otherwise recognized method of establishing a new
water right, in each case by the holder or a prior holder of the ski area
permit. The term “original water right” shall not include any “acquired water
right” and shall not be deemed to become an “acquired water right” by virtue of
the sale of the original water right to a subsequent holder of the ski area
permit.


(3) The term “acquired water right” means any ski area water right that is
purchased, bartered, exchanged, leased, or contracted by the holder or by any
prior holder, except as expressly provided in the last sentence of paragraph
F.3.a(2).


b. An inventory of all ski area water facilities and original water rights is
included in Appendix D of this permit and shall be updated by the holder upon
reissuance of this permit, upon installation or removal of a ski area water
facility, when a listed ski area
water facility is no longer authorized by this permit, or when an original water
right is no longer used for operation of the ski area.


c. Original water rights must be established in accordance with applicable state
law. The holder, not the United States, shall bear the cost of establishing,
acquiring, maintaining, and perfecting original water rights, including any
original water rights owned solely or jointly by the United States.


d. Original water rights owned solely by the United States and the United
States’ interest in jointly owned original water rights shall remain in federal
ownership. Notwithstanding the holder’s obligation to maintain original water
rights owned by the United States, the United States reserves the right to take
any action necessary to maintain and protect those water rights, including
submitting any applications or other filings that may be necessary to protect
the water rights.


4. Ensuring Sufficiency of Water Rights and Water for Permitted Ski Area
Operations.


a. Where the United States solely or jointly owns water rights used by the
holder, the Forest Service shall not divide or transfer ownership of or seek any
change in those water rights that would adversely affect their availability for
operation of the ski area during the term of this permit, unless required to
comply with a statute or an involuntary court order that is binding on the
Forest Service.


b. Where the holder solely or jointly owns original water rights, the holder
shall not divide or transfer ownership of or seek any change in those water
rights that would adversely affect their availability for operation of the ski
area during the term of this permit, unless approved in writing in advance by
the authorized officer. In deciding whether to grant this approval, the
authorized officer shall consider any documentation prepared by the holder’s
qualified hydrologist or licensed engineer demonstrating that such action will
not result in a lack of a sufficient quantity of water to operate the permitted
portion of the ski area.
 
7

--------------------------------------------------------------------------------

c. At any time and solely within its discretion, the holder may seek to change,
abandon, lease, divide, or transfer ownership of or take other actions with
respect to acquired water rights. Following such actions, paragraph F.1.e shall
apply to the associated ski area water facilities.


5. Transfer of Certain Water Rights With Sale of the Ski Area Improvements.


a. Upon termination or revocation of this permit, the holder shall offer to sell
the holder’s interest in any solely or jointly owned original water rights at
market value to the succeeding permit holder. If the succeeding permit holder
declines to purchase original water rights owned solely by the holder, the
holder may transfer them to a third party. If the succeeding permit holder
declines to purchase the holder’s interest in original water rights jointly held
with the United States, the holder shall offer to sell that interest at market
value to the United States. If the United States declines to purchase that
interest, the holder may abandon, divide, lease, or transfer its interest at its
sole discretion. This clause imposes no restrictions on acquired water rights.
There are no restrictions on the transfer or abandonment of acquired water
rights. In all instances, the holder shall retain the full amount of any
consideration paid for water rights. Following such actions, paragraph F.1.e
shall apply to the associated ski area water facilities.


b. If the Forest Service does not reauthorize the ski area, the holder may
submit a proposal to the Forest Service for a permit authorizing a different use
for the ski area water facilities. If a different use is not authorized for
those water facilities, the holder shall remove them from NFS lands. The holder
may, in its sole discretion, abandon, divide, lease, or transfer any water
rights solely owned by the holder. The holder shall offer to sell to the United
States the holder’s interest in original water rights jointly owned with the
United States at market value. If the United States declines to purchase that
interest, the holder may abandon, divide, lease, or transfer its interest at its
sole discretion.


G.   DAMAGE TO UNITED STATES PROPERTY.  The holder has an affirmative duty to
protect from damage the land, property, and other interests of the United States
that are associated with the use and occupancy authorized by this permit. 
Damage includes but is not limited to destruction of or damage to NFS lands
covered by this permit, fire suppression costs, and destruction of or damage to
government-owned improvements covered by this permit


1.   The holder shall be liable for all injury, loss, or damage, including fire
suppression, or other costs in connection with rehabilitation or restoration of
natural resources associated with the use and occupancy authorized by this
permit.  Compensation shall include but not be limited to the value of resources
damaged or destroyed, the costs of restoration, cleanup, or other mitigation,
fire suppression or other types of abatement costs, and all administrative,
legal (including attorney's fees), and other costs in connection therewith.
 
2.   The holder shall be liable for damage to all roads and trails of the United
States open to public use caused by use of the holder or the holder's heirs,
assigns, agents, employees, contractors, or lessees to the same extent as
provided under clause IV.G.1, except that liability shall not include reasonable
and ordinary wear and tear.
 
H.   HEALTH AND SAFETY.  The holder shall address the health and safety of its
employees, agents, and clients by having trained and qualified staff and,
utilizing properly maintained equipment.  The holder, in accordance with
applicable federal and state law shall avoid situations or conditions that cause
or threaten to cause a hazard to public health or the safety of the holder’s
employees, agents, or clients. This clause does not alter in any way the
statutory protections afforded to ski areas with respect to inherent risks or
common law protections afforded to ski areas through the assumption of risk
doctrine. The holder shall as soon as practicable notify the authorized officer
of all serious incidents that occur in connection with such activities.  The
Forest Service has no duty under the terms of this permit to inspect the permit
area or operations and activities of the holder for hazardous conditions or
compliance with health and safety standards.


I.  ENVIRONMENTAL PROTECTION


1.   For purposes of clauses IV.I and V, "hazardous material" shall mean (a) any
hazardous substance under section 101(14) of the Comprehensive Environmental
Response, Compensation, and Liability Act (CERCLA), 42 U.S.C. 9601(14); (b) any
pollutant or contaminant under section 101(33) of CERCLA, 42 U.S.C. 9601(33);
(c) any petroleum product or its derivative, including fuel oil, and waste oils;
and (d) any hazardous substance, extremely hazardous substance, toxic substance,
hazardous waste, ignitable, reactive or corrosive materials, pollutant,
contaminant, element, compound, mixture, solution or substance that may pose a
present or potential hazard to human health or the environment under any
applicable environmental laws.


2.   The holder shall avoid damaging or contaminating the environment, including
but not limited to the soil, vegetation (such as trees, shrubs, and grass),
surface water, and groundwater, during the holder's use and occupancy of the
permit area.  Environmental damage includes but is not limited to all costs and
damages associated with or resulting from the release or threatened release of a
hazardous material occurring during or as a result of activities of the holder
or the holder's heirs, assigns, agents, employees, contractors, or lessees on,
or related to, the lands, property, and other interests covered by this permit. 
If the environment or any government property covered by this permit becomes
damaged in connection with the holder's use and occupancy, the holder shall as
soon as practicable repair the damage or replace the damaged items to the
satisfaction of the authorized officer and at no expense to the United States.
 
8

--------------------------------------------------------------------------------

3.   The holder shall as soon as practicable, as completely as possible, and in
compliance with all applicable laws and regulations abate any activity or
condition arising out of or relating to the authorized use and occupancy that
causes or threatens to cause harm to the environment, including areas of
vegetation or timber, fish or other wildlife populations, their habitats, or any
other natural resources.


J.   INDEMNIFICATION OF THE UNITED STATES.  The holder shall indemnify, defend,
and hold harmless the United States for any costs, damages, claims, liabilities,
and judgments arising from past, present, and future acts or omissions of the
holder in connection with the use and occupancy authorized by this permit.  This
indemnification provision includes but is not limited to acts and omissions of
the holder or the holder's heirs, assigns, agents, employees, contractors, or
lessees in connection with the use and occupancy authorized by this permit which
result in (1) violations of any laws and regulations which are now or which may
in the future become applicable, including but not limited to the environmental
laws listed in clause V.A of this permit; (2) judgments, claims, demands,
penalties, or fees assessed against the United States; (3) costs, expenses, and
damages incurred by the United States; or (4) the release or threatened release
of any solid waste, hazardous waste, hazardous materials, pollutant,
contaminant, oil in any form, or petroleum product into the environment.  The
authorized officer may prescribe terms that allow the holder to replace, repair,
restore, or otherwise undertake necessary curative activities to mitigate
damages in addition or as an alternative to monetary indemnification.


K.  INSURANCE.  The holder shall furnish proof of insurance, such as a
certificate of insurance, to the authorized officer prior to issuance of this
permit and each year thereafter that this permit is in effect.  The Forest
Service reserves the right to review the insurance policy and require any
changes needed to ensure adequate coverage of the United States in connection
with the authorized use and occupancy.  The holder shall send an authenticated
copy of any insurance policy obtained pursuant to this clause to the authorized
officer immediately upon issuance of the policy.  Any insurance policies
obtained by the holder pursuant to this clause shall name the United States as
an additional insured, and the additional insured provision shall provide for
insurance coverage for the United States as required under this clause.  The
holder shall give 30 days prior written notice to the authorized officer of
cancellation of the insurance policy by the holder or any modification to the
insurance policy by the holder.  Additionally, the holder shall immediately
notify the authorized officer of cancellation of the policy by the insurance
company. The certificate of insurance, the authenticated copy of the insurance
policy, and written notice of cancellation or modification of insurance policies
should be sent to 9 Ten Mile Drive, PO Box 10 Granby, CO 80446.  Minimum amounts
of coverage and other insurance requirements are subject to change at the sole
discretion of the authorized officer on the anniversary date of this permit.


1.  The holder shall have in force liability insurance covering losses
associated with the use and occupancy authorized by this permit arising from
personal injury or death and third-party property damage in the minimum amount
of:
 
$ 500,000.00 for injury or death to one person per occurrence;
 
$ 2,000,000.00 for injury or death to more than one person per occurrence; and
 
$ 25,000.00 for third-party property damage per occurrence.
 
2.  Depending on the holder's operations, the Forest Service may require the
holder to demonstrate the availability of funds to address any release or
threatened release of hazardous materials that may occur in connection with the
holder's use and occupancy.  Any requirements imposed would be established case
by case by the authorized officer based on the degree of environmental risk from
the holder's operations.  The storage and use of normal maintenance supplies in
nominal amounts generally would not trigger financial assurance requirements.


L.   BONDING.  The authorized officer may require the holder to furnish a surety
bond or other security for any of the obligations imposed by the terms and
conditions of this permit or any applicable law, regulation, or order.
 
V.   RESOURCE PROTECTION


A.   COMPLIANCE WITH ENVIRONMENTAL LAWS.  The holder shall in connection with
the use and occupancy authorized by this permit comply with all applicable
federal, state, and local environmental laws and regulations, including but not
limited to those established pursuant to the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. 6901 et seq., the Federal Water Pollution Control
Act, as amended, 33 U.S.C. 1251 et seq., the Oil Pollution Act, as amended, 33
U.S.C. 2701 et seq., the Clean Air Act, as amended, 42 U.S.C. 7401 et seq., the
CERCLA, as amended, 42 U.S.C. 9601 et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. 2601 et seq., the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended, 7 U.S.C. 136 et seq., and the Safe Drinking Water
Act, as amended, 42 U.S.C. 300f et seq.


B.   WATER POLLUTION.  No waste or by-product shall be discharged into water if
it contains any substance in concentrations which will result in harm to fish
and wildlife, or to human water supplies.  Storage facilities for materials
capable of causing water pollution, if accidentally discharged, shall be located
so as to prevent any spillage into waters or channels leading into water that
would result in harm to fish and wildlife or to human water supplies.
 
9

--------------------------------------------------------------------------------

C.   ESTHETICS.  The holder shall protect the scenic esthetic values of the
permit area and the adjacent land to the greatest extent possible during
construction, operation, and maintenance of the authorized improvements.


D.   VANDALISM.  The holder shall take reasonable measures to prevent and
discourage vandalism or disorderly conduct and when necessary shall contact the
appropriate law enforcement officer to address these problems.


E.   HERBICIDE AND PESTICIDE USE.  Herbicides and pesticides may not be used
outside of buildings to control undesirable woody and herbaceous vegetation,
aquatic plants, insects, rodents, or fish without the prior written approval of
the authorized officer.  A request for approval of planned uses of pesticides
shall be submitted annually by the holder on the due date established by the
authorized officer.  The report shall cover a 12-month period of planned use
beginning 3 months after the reporting date.  Information essential for review
shall be provided in the form specified.  Exceptions to this schedule may be
allowed, subject to emergency request and approval, only when unexpected
outbreaks of pests require control measures which were not anticipated at the
time an annual report was submitted.  Only those materials registered by the
U.S. Environmental Protection Agency for the specific purpose planned shall be
authorized for use on NFS lands.  Label instructions and all applicable laws and
regulations shall be strictly followed in the application of pesticides and
disposal of excess materials and containers.


F.   ARCHAEOLOGICAL AND PALEONTOLOGICAL DISCOVERIES.  The holder shall
immediately notify the authorized officer of all antiquities or other objects of
historic or scientific interest, including but not limited to historic or
prehistoric ruins, fossils, or artifacts discovered in connection with the use
and occupancy authorized by this permit.  The holder shall leave these
discoveries intact and in place until directed otherwise by the authorized
officer.  Protective and mitigative measures specified by the authorized officer
shall be the responsibility of the holder.


G.   NATIVE AMERICAN GRAVES PROTECTION AND REPATRIATION (NAGPRA).  In accordance
with 25 U.S.C. 3002(d) and 43 CFR 10.4, if the holder inadvertently discovers
human remains, funerary objects, sacred objects, or objects of cultural
patrimony on NFS lands, the holder shall immediately cease work in the area of
the discovery and shall make a reasonable effort to protect and secure the
items.  The holder shall immediately notify the authorized officer by telephone
of the discovery and shall follow up with written confirmation of the
discovery.  The activity that resulted in the inadvertent discovery may not
resume until 30 days after the authorized officer certifies receipt of the
written confirmation, if resumption of the activity is otherwise lawful, or at
any time if a binding written agreement has been executed between the Forest
Service and the affiliated Indian tribes that adopts a recovery plan for the
human remains and objects.


H.   PROTECTION OF HABITAT OF THREATENED, ENDANGERED, AND SENSITIVE SPECIES. 
The location of sites within the permit area needing special measures for
protection of plants or animals listed as threatened or endangered under the
Endangered Species Act (ESA) of 1973, 16 U.S.C. 531 et seq., as amended, or as
sensitive by the Regional Forester under Forest Service Manual (FSM) 2670,
pursuant to consultation conducted under section 7 of the ESA, may be identified
on the ground or shown on a separate map.  The map shall be attached to this
permit as an appendix.  The holder shall take any protective and mitigative
measures specified by the authorized officer.  If protective and mitigative
measures prove inadequate, if other sites within the permit area  containing
threatened, endangered, or sensitive species are discovered, or if new species
are listed as threatened or endangered under the ESA or as sensitive by the
Regional Forester under the FSM, the authorized officer may specify additional
protective and mitigative measures.  Discovery of these areas by the holder or
the Forest Service shall be promptly reported to the other party.


I.   CONSENT TO STORE HAZARDOUS MATERIALS.  The holder shall not store any
hazardous materials at the site without prior written approval from the
authorized officer.  This approval shall not be unreasonably withheld.  If the
authorized officer provides approval, this permit shall include (or in the case
of approval provided after this permit is issued, shall be amended to include)
specific terms addressing the storage of hazardous materials, including the
specific type of materials to be stored, the volume, the type of storage, and a
spill plan.  Such terms shall be proposed by the holder and are subject to
approval by the authorized officer.


1.  If the holder receives consent to store hazardous material, the holder shall
identify to the Forest Service any hazardous material to be stored at the site.
Such identification information shall be consistent with column (1) of the table
of hazardous materials and special provisions enumerated at 49 CFR 172.101
whenever the hazardous material appears in that table.  For hazard communication
purposes, the holder shall maintain Material Safety Data Sheets for any stored
hazardous chemicals, consistent with 29 CFR 1910.1200(c) and (g).  In addition,
all hazardous materials stored by the holder shall be used, labeled, stored,
transported, and disposed of in accordance with all applicable federal, state,
and local laws and regulations.


2.  If hazardous materials are used or stored at the site, the authorized
officer may require the holder to deliver and maintain a surety bond in
accordance with clause IV.L.


3.  The holder shall not release any hazardous material as defined in clause
IV.I onto land or into rivers, streams, impoundments, or natural or man-made
channels leading to them.  All prudent and safe attempts must be made to contain
any release of these materials. The authorized officer may specify conditions
that must be met, including conditions more stringent than those imposed by
federal, state, and local regulations, to prevent releases and protect natural
resources.
 
10

--------------------------------------------------------------------------------

J.   CLEANUP AND REMEDIATION


1.  The holder shall immediately notify all appropriate response authorities,
including the National Response Center and the Forest Service authorized officer
or the authorized officer’s designated representative, of any oil discharge or
of the release of a hazardous material in the permit area in an amount greater
than or equal to its reportable quantity, in accordance with 33 CFR Part 153,
Subpart B, and 40 CFR Part 302.  For the purposes of this requirement, “oil” is
defined by section 311(a)(1) of the Clean Water Act, 33 U.S.C. 1321(a)(1). The
holder shall immediately notify the authorized officer or the authorized
officer’s designated representative of any release or threatened release of any
hazardous material in or near the permit area which may be harmful to public
health or welfare or which may adversely affect natural resources on federal
lands.


2.  Except with respect to any federally permitted release as that term is
defined under section 101(10) of CERCLA, 42 U.S.C. 9601(10), the holder shall
clean up or otherwise remediate any release, threat of release, or discharge of
hazardous materials that occurs either in the permit area or in connection with
the holder's activities in the permit area, regardless of whether those
activities are authorized under this permit.  The holder shall perform cleanup
or remediation immediately upon discovery of the release, threat of release, or
discharge of hazardous materials.  The holder shall perform the cleanup or
remediation to the satisfaction of the authorized officer and at no expense to
the United States.  Upon revocation or termination of this permit, the holder
shall deliver the permit area to the Forest Service free and clear of
contamination.


K.   CERTIFICATION UPON REVOCATION OR TERMINATION.  If the holder uses or stores
hazardous materials at the site, upon revocation or termination of this permit
the holder shall provide the Forest Service with a report certified by a
professional or professionals acceptable to the Forest Service that the permit
area is uncontaminated by the presence of hazardous materials and that there has
not been a release or discharge of hazardous materials upon the permit area,
into surface water at or near the permit area, or into groundwater below the
permit area during the term of the permit.  If a release or discharge has
occurred, the professional or professionals shall document and certify that the
release or discharge has been fully remediated and that the permit area is in
compliance with all applicable federal, state, and local laws and regulations.


L.   ENVIRONMENTAL SITE REPORT.  An environmental site report prepared by the
holder documenting the known history of the permit area with regard to the
storage, release, or disposal of hazardous materials will be attached to and
made a part of this permit as Appendix E upon acceptance by the authorized
officer.  Upon revocation or termination of this permit, the holder shall
prepare another environmental site report, which shall document the
environmental condition of the permit area at that time and describe any
storage, release, or disposal of hazardous materials during the holder’s use and
occupancy of the permit area.  Both environmental site reports prepared by the
holder shall be subject to written approval by the authorized officer.  A
comparison of the two reports shall assist the authorized officer in determining
whether any environmental cleanup or restoration is required.  Any cleanup or
restoration shall be completed promptly by the holder in accordance with all
applicable federal, state, and local laws and regulations.


M.  WATER WELLS AND ASSOCIATED PIPELINES


1.  Other Jurisdictional Requirements.  Clause IV.D governs water rights and
water facilities.  The holder shall obtain all required state and local water
permits, licenses, registrations, certificates, or rights and shall provide a
copy of them to the authorized officer.  For new wells, this information shall
be provided prior to disturbing NFS lands for the purpose of water use or
development.


2.  Well Construction or Development.  For new or reconstruction of existing
wells, the holder shall prepare a well construction and development plan and
submit it to the authorized officer for approval.  The well development and
construction plan must have prior written approval from the authorized officer
before well construction or development is initiated.  The holder shall follow
applicable federal, state, and local standards for design, construction, and
development of new wells or reconstruction of existing wells.  If such standards
do not exist, the holder shall follow applicable standards issued by the
American Society for Testing and Materials (ASTM), American Water Works
Association (AWWA), or National Ground Water Association (NGWA).  The
construction and development plan must identify all potential sources for any
proposed water injection during well construction or development.  Only
non-chlorinated, potable water may be injected during construction or
development of wells to be used for monitoring or water withdrawal.  Copies of
all documentation for drilling, constructing, or developing wells, including all
drilling, boring, and well construction logs, shall be provided to the
authorized officer within 60 days of completion of work.


3.  Water Conservation Plan.  The holder shall prepare and submit for written
approval by the authorized officer a water conservation plan utilizing
appropriate strategies to limit the amount of water removed from NFS lands.


4.  Well Decommissioning.  The holder shall properly decommission and abandon
all wells that are no longer needed or maintained in accordance with applicable
federal, state, and local standards for water well abandonment.  If such
standards do not exist, the holder shall follow applicable standards issued by
the ASTM, AWWA, or NGWA.  At least 30 days prior to initiation of well
decommissioning, the holder shall submit a well decommissioning plan to the
authorized officer.  The well decommissioning plan shall have written approval
from the authorized officer before well decommissioning is initiated.  All
documentation of well decommissioning shall be provided to the authorized
officer within 60 days of completion of the work.
 
11

--------------------------------------------------------------------------------

VI. LAND USE FEES


A.  NEW LAND USE FEE SYSTEM.  The Forest Service shall adjust and calculate land
use fees authorized by this permit to reflect any revisions to land use fee
provisions in 16 U.S.C. 497c or to comply with any new land use fee system based
on market value that may be adopted by statute or otherwise after issuance of
this permit.


B.  SKI AREA PERMIT FEE CALCULATION.  The annual ski area permit fee (SAPF) due
the United States for the activities authorized by this permit shall be
calculated using the following formula:


SAPF
=
(.015 x AGR in bracket 1) + (.025 x AGR in bracket 2) +
   
(.0275 x AGR in bracket 3) + (.04 x AGR in bracket 4), where:
     
SAPF
=
the ski area permit fee for use of NFS lands;
     
AGR
=
adjusted gross revenue;
     
AGR
=
[(LT + SS) x (proration %)] + GRAF, prorated as applicable;
     
LT
=
revenue from sales of alpine and Nordic lift tickets and passes;
     
SS
=
revenue from alpine and Nordic ski school operations;
     
Proration %
=
the factor used to prorate LT and SS revenue between NFS lands and private land
in the ski area; and
     
GRAF
=
gross year-round revenue from ancillary facilities located on NFS lands,
prorated as applicable.



1.  SAPF Formula.  The SAPF shall be calculated by summing the products of the
amount of the holder's AGR that falls into each of the four revenue brackets
multiplied by the applicable percentage rate, as shown in the table below.  AGR
shall be determined in accordance with clause VI.B.2.  The SAPF shall be
calculated based on the holder's fiscal year, unless mutually agreed otherwise
by the holder and the authorized officer.


The four revenue brackets shall be adjusted annually using the consumer price
index (CPI-U) issued in FSH 2709.11, chapter 30.  The revenue brackets shall be
indexed for the previous calendar year.  The holder's AGR for any fiscal year
shall not be split into more than one set of indexed brackets.  Only the revenue
in each bracket shall be updated annually.  The percentage rates shall not
change.


The revenue brackets and percentages in FSH 2709.11, 38.12, exhibit 01, shall be
used as shown in the preceding formula to calculate the SAPF.  The revenue
brackets for FY 2016 are shown below.


 
Revenue Brackets* and Corresponding Percentage Rates
 
         
Holder FY
Bracket 1
1.5%
Bracket 2
2.5%
Bracket 3
2.75%
Bracket 4
4%
         
FYI 2016
CPI:
1.002
All revenue
below
$4,692,000
$4,692,000
to
<$23,470,000
$23,470,000
to
$78,233,000
All revenue
over
$78,233,000

 
12

--------------------------------------------------------------------------------

*The Washington Office Director of Recreation, Heritage, and Volunteer Resources
updates the revenue brackets annually based on the Consumer Price Index (CPI-U),
Table A, which is published monthly at http://www.bls.gov. The rate should be
applied prospectively on any payment due on or after January 1 through the next
calendar year.  For example, use of the 2012 rate issued in October 2011 should
commence for the next set of fee calculations and billings with a due date on or
after January 1, 2012.



2.  Calculation of AGR.  AGR shall be calculated by summing the year-round
revenue from the sale of lift tickets and ski school operations prorated for use
of NFS lands and from GRAF, prorated as applicable.


a. The following shall be included in AGR:


(1) Prorated LT.  Year-round revenue from sales of alpine and Nordic ski area
passes and lift tickets, including revenue generated on private land (such as
from lift tickets sold on private land), prorated according to the percentage of
use between NFS lands and private land in the ski area per clause VI.B.3.a and
VI.B.3.b;


(2) Prorated SS.  Revenue from alpine and Nordic ski school operations,
including lessons provided to teach alpine or Nordic skiing or other winter
sports activities, such as racing, snowboarding, or snowshoeing, even if the
lessons are purchased on private land, prorated according to the percentage of
use between NFS lands and private land in the ski area per clause VI.B.3.a and
VI.B.3.b;


(3) GRAF, Prorated As Applicable.  Gross year-round revenue from temporary and
permanent ancillary facilities, including all the holder's or subholder's
lodging, food service, rental shops, parking, and other ancillary operations,
located on NFS lands in the permit area, prorated, as applicable, according to
the percentage of use between NFS lands and private land in the ski area per
clause VI.B.3.c.  Revenue generated from ancillary facilities on private land
shall not be included in AGR;


(4) Bartered Goods and Complimentary Lift Tickets.  The market price of bartered
goods and complimentary lift tickets offered for commercial or other promotional
purposes, such as for advertising.  The value of bartered goods and
complimentary lift tickets offered for commercial or other promotional purposes
shall be categorized as LT, SS, or GRAF, as appropriate; and


(5) Special Event Revenue.  Revenue from events such as food festivals, foot
races, and concerts on NFS lands in the permit area.  Special event revenue
shall be included in the AGR formula as LT, SS, or GRAF, as applicable.  The
revenue shall be prorated according to the percentage of use between NFS lands
and private land per clause VI.B.3.


Discriminatory pricing, e.g., pricing based solely on race, religion, sex,
national origin, or place of residence, is prohibited under clause III.N or
III.O, but if it occurs, the amount that would have been received had
discriminatory pricing not occurred shall be included in AGR.


b.  The following shall be excluded from AGR:


(1) Revenue from sales of operating equipment;


(2) Refunds;


(3) Rent paid to the holder by subholders or lessees;


(4) Sponsor contributions to special events;


(5) Employee gratuities and employee lift tickets;


(6) Lift tickets and passes provided for public safety or public service
purposes (such as for the National Ski Patrol or for volunteers to assist in the
Special Olympics);


(7) Discounts; and


(8) Any other goods and services (other than bartered goods and complimentary
lift tickets offered for commercial or other promotional purposes) for which the
holder receives no money.


3.  Proration of Revenue.  Alpine and Nordic revenue shall be prorated
separately.  Prorated revenues shall be added together and summed with GRAF to
produce AGR.  One or more of the following methods, as appropriate, shall be
used to prorate revenue:
 
13

--------------------------------------------------------------------------------

a.  Alpine revenue shall be prorated using the slope transport feet percentage
(STFP), per the direction in FSM 2715.11c, effective in 1992.  Only uphill
devices (lifts, tows, and tramways) that are fundamental to the winter sports
operation (usually those located on both federal and private land) shall be
included in the calculation.  People movers whose primary purpose is to shuttle
people between parking areas or between parking areas and lodges and offices
shall not be included.


b.  Nordic revenue shall be prorated using the percentage of Nordic trail length
on NFS lands to total Nordic trail length.


c.  For ancillary facilities that are partially located on NFS lands, the ratio
of the facility square footage located on NFS lands to the total facility square
footage shall be calculated, and the revenue for ancillary facilities shall be
prorated in accordance with this ratio.  Special event revenue allocatable to
GRAF shall be prorated by the ratio of use on NFS lands to the total use.


4.  Absence of AGR.  In cases when the holder has no AGR for a given fiscal
year, the holder shall pay a land use fee of $2 per acre for NFS lands under
permit or a percentage of the appraised value of NFS lands under permit, at the
discretion of the authorized officer.


C.  SAPF PAYMENTS.  Reports and deposits shall be sent or delivered to the
collection officer, USDA, Forest Service, at the address furnished by the
authorized officer.  Checks or money orders shall be made payable to USDA,
Forest Service.


1.  The holder shall calculate and submit an advance payment which is due by the
beginning of the holder's payment cycle.  The advance payment shall equal 20
percent of the holder's average SAPF for 3 operating years, when available. 
When past SAPF information is not available, the advance payment shall equal 20
percent of the SAPF, based on the prior holder's average SAPF or projected AGR. 
For ski areas not expected to generate AGR for a given payment cycle, advance
payment of the SAPF as calculated in clause VI.B.4 shall be made.  The advance
payment shall be credited toward the total SAPF for the payment cycle.


2.  The holder shall report sales, calculate the SAPF due based on a tentative
percentage rate, and make interim payments each calendar month, except for
periods in which no sales take place and the holder has notified the authorized
officer that the operation has entered a seasonal shutdown for a specific
period.  Reports and payments shall be made by the end of the month following
the end of each reportable period.  Interim payments shall be credited toward
the total SAPF for the payment cycle.


3.  Within 90 days after the close of the ski area's payment cycle, the holder
shall provide a financial statement, including a completed SAPF information
form, Form FS-2700-19a, representing the ski area's financial condition at the
close of its business year and an annual operating statement reporting the
results of operations, including a final payment which includes year-end
adjustments for the holder and each subholder for the same period.  Any balance
that exists may be credited and applied against the next payment due or
refunded, at the discretion of the holder.


4.  Within 30 days of receipt of a statement from the Forest Service, the holder
shall make any additional payment required to ensure that the correct SAPF is
paid for the past year's operations.


5.  All SAPF calculations and records of sales are subject to review or periodic
audit as determined by the authorized officer.  Errors in calculation or payment
shall be corrected as needed for conformance with those reviews or audits.  In
accordance with clause VI.E, interest and penalties shall be assessed on
additional fees due as a result of reviews or audits.


D.  CORRECTION OF ERRORS.  Correction of errors includes any action necessary to
calculate the holder's sales or slope transport feet percentage or to make any
other determination required to calculate SAPFs accurately.  For SAPF
calculation purposes, an error may include:


1.  Misreporting or misrepresentation of amounts;


2.  Arithmetical mistakes;


3.  Typographical mistakes; or


4.  Variation from generally accepted accounting principles (GAAP), when such
variations are inconsistent with the terms of this permit.


Correction of errors shall be made retroactively to the date the error was made
or to the previous audit period, whichever is more recent, and past SAPFs shall
be adjusted accordingly.
 
14

--------------------------------------------------------------------------------

E.  FEE PAYMENT ISSUES
 
1.   Crediting of Payments.  Payments shall be credited on the date received by
the deposit facility, except that if a payment is received on a non-workday, the
payment shall not be credited until the next work day.
 
2.   Disputed Fees.  Fees are due and payable by the due date.  Disputed fees
must be paid in full.    Adjustments will be made if dictated by settlement
terms or an appeal decision.
 
3.   Late Payments
 
(a)  Interest.  Pursuant to 31 U.S.C. 3717 et seq., interest shall be charged on
any fee amount not paid within 30 days from the date it became due.  The rate of
interest assessed shall be the higher of the Prompt Payment Act rate or the rate
of the current value of funds to the Treasury (i.e., the Treasury tax and loan
account rate), as prescribed and published annually or quarterly by the
Secretary of the Treasury in the Federal Register and the Treasury Fiscal
Requirements Manual Bulletins.  Interest on the principal shall accrue from the
date the fee amount is due.
 
(b)  Administrative Costs.  If the account becomes delinquent, administrative
costs to cover processing and handling the delinquency shall be assessed.
 
(c)  Penalties.  A penalty of 6% per annum shall be assessed on the total amount
that is more than 90 days delinquent and shall accrue from the same date on
which interest charges begin to accrue.
 
(d)  Termination for Nonpayment.  This permit shall terminate without the
necessity of prior notice and opportunity to comply when any permit fee payment
is 90 calendar days from the due date in arrears. The holder shall be
responsible for the delinquent fees, as well as any other costs of restoring the
site to its original condition, including hazardous waste cleanup.
 
4.   Administrative Offset and Credit Reporting.  Delinquent fees and other
charges associated with the permit shall be subject to all rights and remedies
afforded the United States pursuant to 31 U.S.C. 3711 et seq. and common law. 
Delinquencies are subject to any or all of the following:
 
(a)  Administrative offset of payments due the holder from the Forest Service.
 
(b)  If in excess of 60 days, referral to the Department of the Treasury for
appropriate collection action as provided by 31 U.S.C. 3711(g)(1).
 
(c)  Offset by the Secretary of the Treasury of any amount due the holder, as
provided by 31 U.S.C. 3720 et seq.
 
(d)  Disclosure to consumer or commercial credit reporting agencies.


F.  ACCESS TO RECORDS.  For the purpose of administering this permit (including
ascertaining that the correct land use fee was paid), the holder shall make all
accounting books and supporting records for the authorized operations, as well
as those of lessees operating in the permit area, available for review by the
Forest Service or other federal agencies authorized to review the Forest Service
activities.  Review of accounting books and supporting records shall be made at
dates convenient to the holder and reviewers.  Financial information so obtained
shall be kept confidential to the extent permitted by law.  The holder shall
retain these records and keep them available for review for 5 years after they
were generated, unless otherwise approved by the authorized officer in writing.


G.  ACCOUNTING RECORDS.  The holder shall follow GAAP or other comprehensive
bases of accounting acceptable to the Forest Service in recording financial
transactions and in reporting results to the authorized officer.  When requested
by the authorized officer, the holder at its own expense shall have the annual
accounting reports audited or prepared by a licensed independent accountant
acceptable to the Forest Service.  The holder shall require lessees to comply
with these same requirements.  At a minimum, the holder’s or lessees’ accounting
system shall include:


1.  Systematic internal controls, including recording by type of business the
gross receipts derived from all operations conducted under this permit. Gross
receipts should be recorded daily and, if possible, deposited into a bank
account without reduction by disbursements.  Receipt entries shall be documented
by cash-register tapes, sale invoices, rental records, cash accounts from other
sources, or some other means.


2.  A permanent record of capital investments in facilities (including a
depreciation schedule).


3.  Generation and maintenance of such other records and accounts as may be
specified by the authorized officer.
 
15

--------------------------------------------------------------------------------

VII.   REVOCATION, SUSPENSION, AND TERMINATION


A.   REVOCATION AND SUSPENSION.  The authorized officer may revoke or suspend
this permit in whole or in part:


1.  For noncompliance with federal, state, or local law.


2.  For noncompliance with the terms and conditions of this permit.


3.  For abandonment or other failure of the holder to exercise the privileges
granted.


4.  With the consent of the holder.


5.  For specific and compelling reasons in the public interest.


Prior to revocation or suspension, other than immediate suspension under clause
VII.C, the authorized officer shall give the holder (and if applicable, the
operator) written notice of the grounds for revocation or suspension.  In the
case of revocation or suspension based on clause VII.A.1, VII.A.2, or VII.A.3,
the authorized officer shall give the holder a reasonable period, not to exceed
90 days, to cure any noncompliance.


B.   REVOCATION FOR SPECIFIC AND COMPELLING REASONS IN THE PUBLIC INTEREST.  
The authorized officer may revoke this permit during its term if the Forest
Service determines through the process of amending or revising the applicable
land management plan that the use and occupancy authorized by this permit should
be changed for specific and compelling reasons in the public interest, other
than a determination under clause IV.E. that the authorized improvements or the
permit area cannot be safely occupied.  Prior to revoking the permit under this
clause, the authorized officer shall give the holder 90 days written notice
provided that the authorized officer may prescribe a shorter notice period if
justified by the public interest.  The Forest Service shall then have the right
to purchase the holder’s authorized improvements, remove them or require the
holder to relocate or remove them.  The Forest Service shall be obligated to pay
the lesser of (1) the cost of relocation of the authorized improvements and
damages resulting from their relocation that are caused by the Forest Service or
(2) the value of the authorized improvements as determined by the Forest Service
through an appraisal of the market value of the improvements based on the
Uniform Appraisal Standards for Federal Land Acquisitions (Uniform Standards).
Where appropriate under the Uniform Standards, the potential of the improvements
to generate income over the remainder of the term of the permit may be
considered, but any consideration of future potential for income production
shall be limited to the remainder of the permit term. If this amount is fixed by
agreement between the authorized officer and the holder, that amount shall be
accepted by the holder in full satisfaction of all claims against the United
States under this clause.  If agreement is not reached, the authorized officer
shall determine the amount to be paid, which shall be set forth in the
revocation decision.  A payment made pursuant to this clause is subject to the
availability of appropriations.  Nothing in this permit implies that Congress
will appropriate funds to cover a deficiency in appropriations.


C.   IMMEDIATE SUSPENSION.  The authorized officer may immediately suspend this
permit in whole or in part when necessary to protect public health or safety or
the environment.  The suspension decision shall be in writing.  The holder may
request an on-site review with the authorized officer’s supervisor of the
adverse conditions prompting the suspension.  The authorized officer’s
supervisor shall grant this request within 48 hours.  Following the on-site
review, the authorized officer’s supervisor shall promptly affirm, modify, or
cancel the suspension.


D.   APPEALS AND REMEDIES.  Written decisions made by the authorized officer
relating to administration of this permit are subject to administrative appeal
pursuant to 36 CFR Part 214.  Revocation or suspension of this permit shall not
give rise to any claim for damages by the holder against the Forest Service,
other than as provided in clause VII.B.
 
E.   TERMINATION.  This permit shall terminate when by its terms a fixed or
agreed upon condition, event, or time occurs without any action by the
authorized officer.  Examples include but are not limited to expiration of the
permit by its terms on a specified date and termination upon change of control
of the business entity.  Termination of this permit is not subject to
administrative appeal and shall not give rise to any claim for damages by the
holder against the Forest Service.


F.   RIGHTS AND RESPONSIBILITIES UPON REVOCATION OR TERMINATION WITHOUT
RENEWAL.  Except as provided in clause VII.B, upon revocation of this permit or
termination of this permit without renewal of the authorized use, the authorized
officer has the discretion to require the holder to sell or remove all
structures and improvements, except those owned by the United States, within a
reasonable period prescribed by the authorized officer and to restore the site
to the satisfaction of the authorized officer.  If the holder fails to sell or
remove all structures or improvements within the prescribed period, they shall
become the property of the United States and may be sold, destroyed, or
otherwise disposed of without any liability to the United States.  However, the
holder shall remain liable for all costs associated with their removal,
including costs of sale and impoundment, cleanup, and restoration of the site.
 
16

--------------------------------------------------------------------------------

G.   CONTINUATION OF OBLIGATIONS AND LIABILITIES BEYOND EXPIRATION OR
REVOCATION.  Notwithstanding the termination or revocation of this permit, its
terms and conditions shall remain in effect and shall be binding on the holder
and the holder’s personal representative, successors, and assignees until all
the holder’s obligations and liabilities accruing before or as a result of
termination or revocation of this permit have been satisfied.
 
VIII.   MISCELLANEOUS PROVISIONS


A.   MEMBERS OF CONGRESS.  No member of or delegate to Congress or Resident
Commissioner shall benefit from this permit either directly or indirectly,
except to the extent the authorized use provides a general benefit to a
corporation.


B.   REGULATING SERVICES AND RATES.  The authorized officer shall have the
authority to regulate the adequacy and type of services provided the public
under this permit and to require that these services conform to satisfactory
standards.  The holder may be required to furnish a schedule of prices for sales
and services authorized by the permit.  These prices may be regulated by the
authorized officer, provided that the holder shall not be required to charge
prices significantly different from those charged by comparable or competing
enterprises.


C.   ADVERTISING. The holder, either orally or in advertisements, signs,
circulars, brochures, letterheads, and like materials, shall not misrepresent in
any way the accommodations provided, the status of the permit, or the ownership
of the permit area or adjacent lands.  The fact that the authorized facilities
and services are located on the Arapaho National Forest shall be explicitly
stated in all the holder's brochures and print advertising regarding the
operations authorized by this permit.


D.   CURRENT ADDRESSES.  The holder and the authorized officer shall keep each
other informed of current mailing addresses, including those necessary for
billing and payment of land use fees.


E.   SUPERSEDED PERMIT.  This permit supersedes a special use permit designated
City and County of Denver Winter Park Recreational Association, as Agent,
SUL101901 and SUL101902, dated 12/8/1983.


F.   SUPERIOR CLAUSES.  If there is a conflict between any of the preceding
printed clauses and any of the following clauses, the preceding printed clauses
shall control.


G. NOXIOUS WEED/EXOTIC PLANT PREVENTION AND CONTROL.
1. The holder shall be responsible for the prevention and control of noxious
weeds and/or exotic plants of concern on the area authorized by this
authorization and shall provide prevention and control measures prescribed by
the Forest Service. Noxious weeds and exotic plants of concern are defined as
those species recognized by the Arapaho-Roosevelt National Forests in which the
authorized use is located.


2. When determined to be necessary by the authorized officer, the holder shall
develop a site-specific plan for noxious weed and exotic plant prevention and
control. Such plan shall be subject to Forest Service approval. Upon Forest
Service approval, the noxious weed and exotic plant prevention and control plan
shall become a part of this authorization, and its provisions shall be
enforceable under the terms of this authorization.


3. The holder shall also be responsible for prevention and control of noxious
weed and exotic plant infestations which are not within the authorized area, but
which are determined by the Forest Service to have originated within the
authorized area
 
17

--------------------------------------------------------------------------------

THIS PERMIT IS ACCEPTED SUBJECT TO ALL ITS TERMS AND CONDITIONS.


BEFORE ANY PERMIT IS ISSUED TO AN ENTITY, DOCUMENTATION MUST BE PROVIDED TO THE
AUTHORIZED OFFICER OF THE AUTHORITY OF THE SIGNATORY FOR THE ENTITY TO BIND IT
TO THE TERMS AND CONDITIONS OF THE PERMIT.


ACCEPTED:
 
/s/ Sarah Rockwell
4-27-2016 
     
CITY AND COUNTY OF DENVER THROUGH WINTER PARK RECREATIONAL ASSOCIATION,
SARAH ROCKWELL, PRESIDENT
DATE
AS AGENT,    



AGREED TO BY THE HOLDER’S LESSEE, INTRAWEST\WINTER PARK OPERATIONS CORPORATION,
FOR THE LIMITED PURPOSES OF OBLIGATING  INTRAWEST\WINTER PARK OPERATIONS
CORPORATION TO OPERATE THE AUTHORIZED IMPROVEMENTS IN COMPLIANCE WITH SECTIONS
III, IV, V, AND VI AND CLAUSES VII.A.1, VII.A.2, VII.C, AND VII.G OF THIS PERMIT
AND ENABLING THE FOREST SERVICE TO ENFORCE THOSE OBLIGATIONS DIRECTLY AGAINST
INTRAWEST\WINTER PARK OPERATIONS CORPORATION.
 
/s/ Gary Defrange
4-27-2016
INTRAWEST\WINTER PARK OPERATIONS CORPORATION
GARY DEFRANGE, PRESIDENT
DATE



APPROVED:
 
/s/ Monte Williams 
4-28-2016
Monte Williams, Forest Supervisor
SIGNATURE
DATE


According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number.  The valid OMB control number for
this information collection is 0596-0082.  The time required to complete this
information collection is estimated to average 1 hour per response, including
the time for reviewing instructions, searching existing data sources, gathering
and maintaining the data needed, and completing and reviewing the collection of
information.


The U.S. Department of Agriculture (USDA) prohibits discrimination in all its
programs and activities on the basis of race, color, national origin, age,
disability, and where applicable, sex, marital status, familial status, parental
status, religion, sexual orientation, genetic information, political beliefs,
reprisal, or because all or part of an individual’s income is derived from any
public assistance.  (Not all prohibited bases apply to all programs.)  Persons
with disabilities who require alternative means for communication of program
information (Braille, large print, audiotape, etc.) should contact USDA’s TARGET
Center at 202-720-2600 (voice and TDD).


To file a complaint of discrimination, write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW, Washington, DC 20250-9410 or call toll
free (866) 632-9992 (voice).  TDD users can contact USDA through local relay or
the federal relay at (800) 877-8339 (TDD) or (866) 377-8642 (relay voice).  USDA
is an equal opportunity provider and employer.
 
The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of Information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Service.
 
18

--------------------------------------------------------------------------------

APPENDIX A


MAP OF THE PERMIT AREA


[image1.jpg]
 
19

--------------------------------------------------------------------------------

APPENDIX B


AUTHORIZED FACILITIES


The following facilities are authorized by this permit:


Alpine Slide
Alpine Slide Maintenance
Bullfrog Lift Maintenance Building
Bullfrog Communication Site
Cold Storage Building
Discovery Park Comfort Station
Explosive Cache – Kendrick Saddle
Explosive Cache / Make-Up Room – Oly Spur
Lodge at Sunspot Restaurant
Looking Glass Warming Building
Lunch Rock Patrol Building
Lunch Rock Restaurant
Mary Jane Base Operations Shop
Mary Jane Maintenance Shops
Moose Wallow Log Cabin
Nastar Buildings – Start & Finish
Olympia Basin Comfort Station
Outhouse Deck
Phipps Skier Bridge
Snoasis Restaurant
Snoasis Chlorine Building
Sunspot Patrol / Communications Building
Utah Junction Building
Vasquez Ridge Base Warming Building
Vasquez Ridge Sundance Café & Patrol Building
Arrow Chairlift (Drive Terminal)
Challenger Chairlift
Discovery Chairlift
Eagle Wind Chairlift
Endeavour Chairlift
Eskimo Express Chairlift
Galloping Goose (Drive Terminal)
Gemini Express (Drive Terminal)
High Lonesome Express Chairlift
Iron Horse Chairlift (Drive Terminal)
Lariat Surface lift
Looking Glass Chairlift
Olympia Express Chairlift
Panoramic Express Chairlift
Pioneer Express Chairlift
Pony Express Chairlift (Drive Terminal)
Prospector Express Chairlift
Super Gauge Express Chairlift (Drive Terminal)
Sunnyside Chairlift
Zephyr Express Chairlift (Drive Terminal)
Fuel Storage Tanks Above & Underground
Ski Area Water Facilities – See Appendix D
 
20

--------------------------------------------------------------------------------

Mountain Bike and Hiking Trails Map


[image2.jpg]
 
21

--------------------------------------------------------------------------------

Mountain Roads Map
[image3.jpg]
 
22

--------------------------------------------------------------------------------

APPENDIX C


AUTHORIZED SERVICES


The services authorized under this permit are:


Alpine Skiing / Riding/ Snow toys (bikes)
Race Training
Ski School
Competition Center
Downhill / Cross Country Mountain Biking
Hiking
Disc Golf
Alpine Slide
Adaptive Skiing / Riding / Mountain Biking / Hiking
Chairlift Rides
Snowcat Tours
Snowshoe Tours
School Programs
Retail Sales
Dining
Weddings / Reunions / Corporate or Business Gatherings
Photography/Videography
Scenic Chairlift Rides
Interpretive Programs
“Four Season” Recreation Events (races, endurance events, concerts, etc…)
 
23

--------------------------------------------------------------------------------

APPENDIX D


Ski Area Water Facilities


Facility
Name
Facility
Location
Type of
Facility
Capacity
Purpose of Use
Snowmaking Pumphouse
Discovery Park, Winter Park
Snowmaking
7 cfs (decreed) *
Snowmaking Pumphouse
Phipps Saddle Booster Pumphouse
Phipps Saddle, Winter Park
Snowmaking
7 cfs (decreed) *
Snowmaking Pumphouse
Snowmaking Control Building
Discovery Park, Winter Park
Snowmaking
7 cfs (decreed) *
Snowmaking Pumphouse
Snowmaking Pipe
Winter Park/ Mary Jane (see Water Facilities Map)
Snowmaking
7 cfs (decreed) *
Snowmaking
Sunspot Water Plant
Sunspot, Winter Park Resort
Water Storage
100,000 gallons
Water Storage for Sunspot Restaurant
Snoasis Water Tanks
Snoasis, Winter Park Resort
Water Storage
80,000 gallons
Water Storage for Snoasis Restaurant
Lunch Rock WaterTanks
Lunch Rock Restaurant
Restaurant
30,000 gallons
Water Storage for Lunch Rock Restaurant
Sunspot Well No. 1
Sunspot, Winter Park Resort
Well
25 gpm
Potable Supply
Sunspot Well No. 2
Sunspot, Winter Park Resort
Well
25 gpm
Potable Supply
Sunspot Well No. 4
Sunspot, Winter Park Resort
Well
25 gpm
Potable Supply
Snoasis Well No. 1
Snoasis, Winter Park Resort
Well
25 gpm
Potable Supply
Snoasis Well No. 2
Snoasis, Winter Park Resort
Well
25 gpm
Potable Supply
Vasquez Ridge Well No. 1
Top Vasquez Ridge
Well
25 gpm
Potable Supply
Lunch Rock Well No.1
Lunch Rock, Mary Jane
Well
25 gpm
Potable Supply
Lunch Rock Well No.2
Lunch Rock, Mary Jane
Well
25 gpm
Potable Supply
Wilson's Way Building Well No. 1
Discovery Park, Winter Park
Well
25 gpm
Potable Supply
Maty Jane Maintenance Building Well No.l
Mary Jane Mountain Maintenance Building
Well
25 gpm
Potable Supply



* The aggregate decreed capacity of the snowmaking system is 7 cfs
 
24

--------------------------------------------------------------------------------

Water Facilities Map


[image4.jpg]
 
25

--------------------------------------------------------------------------------

Original Water Rights


Name
State
ID #
Owner
Purpose of
Use
Decree
Point of
Diversion
State-Approved Place
of Use
Latitude
Longitude
Sunspot Well No. 1
515508
WPRA
Potable Supply
91CW240, 92CW3I9
39o52'27" N
105o46'33" W
Winter Park / Mary Jane Area
Sunspot Well No. 2
515509
WPRA
Potable Supply
91CW240, 92CW3I9
39o52'23" N
I05o46'32" W
Winter Park / Mary Jane Area
Sunspot Well No. 4
515554
WPRA
Potable Supply
91CW240, 92CW319
39o52'26" N
105o46'36" W
Winter Park / Mary Jane Area
Snoasis Well No.1
515511
WPRA
Potable Supply
91CW240, 92CW3I9
39o53'10" N
105o46'35" W
Winter Park / Mary Jane Area
Snoasis Well No. 2
515512
V/PRA
Potable Supply
91CW240, 92CW3I9
39o53'12" N
105o46'34" W
Winter Park / Mary Jane Area
Lunch Rock Well No.1
515513
WPRA
Potable Supply
91CW240, 92CW319
39o51'27" N
105o46'25" W
Winter Park / Mary Jane Area
Lunch Rock Well No.2
515514
WPRA
Potable Supply
91CW240, 92CW319
39o51'27" N
I05o46'22" W
Winter Park / Mary Jane Area
Wilson's Way Building Well No. 1
515515
WPRA
Potable Supply
91CW240, 92CW319
39o53'13" N
I05o46'23" W
Winter Park / Mary Jane Area
Mary Jane Maintenance Building Well No.1
515516
WPRA
Potable Supply
91CW240, 92CW319
39o52'04"N
105o45'18" W
Winter Park / Mary Jane Area

 
26

--------------------------------------------------------------------------------

Appendix E


Reserved
 
 
27

--------------------------------------------------------------------------------